DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejection
	The rejections under 35 USC 112, second paragraph, as well as obviousness-type double patenting, are withdrawn in view of applicants’ amendment filed 11/12/2021.

					Maintained Rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10, 12, 25, 27 and 33  is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Horhota et al (WO 2017/034991 A1).

Horhota et al teach a pharmaceutically acceptable nanoparticle comprising a nucleic acid and a hydrophobic counter ion; as well as diblock  poly(lactic acid)-poly(ethylene glycol) copolymer or a diblock poly (lactic acid-co-glycolic acid)- poly(ethylene glycol) copolymer (claim 1). Colloids or drug solubilizers are listed for incorporation into the nanoparticle composition at [00122]. Cariprazine is listed .
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
While it is noted that the intent of applicant’s amendment of the claims to “consisting essentially of” , applicant is reminded that unless specifically defined in the specification, “consisting essentially of” is treated like ”comprising’. Applicant has made no definition in the specification which would rebut this argument. As noted in the rejection under 35 USC 102(a)(2) over Horhota et al, nucleic acids are not excluded from the composition by amendment to “consisting essentially of”. The rejection under 35 USC 102(a)(2) over Horhota et al is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

				Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz